Citation Nr: 1234217	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-11 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial, separate, compensable rating for recurrent aphthous ulcers, currently rated as 60-percent disabling in conjunction with gastroesophageal reflux disease with probable irritable bowel syndrome (and includes a claim for rectal bleeding and hiatal hernia).

2.  Entitlement to an initial rating higher than 10 percent from August 4, 2003, to April 24, 2012, for congenital bilateral spondylolisthesis with bilateral L5-S1 radiculopathy of the lower extremities, and to a rating higher than 20 percent since April 25, 2012.

(In the interim, the Veteran had a temporary 100 percent convalescent rating for this disability from February 25 to October 31, 2010, under 38 C.F.R. § 4.30.)

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a bilateral knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active military service from April 2002 to August 2003.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from October 2003 and subsequent rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

A June 2007 Board decision granted service connection for congenital bilateral spondylolisthesis.  A July 2007 RO decision implementing that grant assigned an initial 0 percent (i.e., noncompensable) rating for this low back disability retroactively effective from August 4, 2003, the day after the Veteran's separation from service when he returned to life as a civilian.  A more recent March 2009 RO decision increased the rating for this disability to 10 percent as of that same effective date.  And an even more recent June 2012 RO decision granted another increase, this time to 20 percent as of April 25, 2012.  (In the interim, the Veteran had a temporary 100 percent convalescent rating for this disability from February 25 to October 31, 2010, under 38 C.F.R. § 4.30.)  He continues to appeal for an even higher rating for this disability, for the times when he did not have that temporary 100 percent rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

He has had a total disability rating due to individual unemployability (TDIU) effectively since December 24, 2009.

This claim for higher ratings for this low back disability and those for service connection for hemorrhoids and a bilateral knee disorder require further development before being decided on appeal.  So the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board, instead, is going ahead and deciding the remaining claim.


FINDING OF FACT

The Veteran has a 60 percent rating for gastroesophageal reflux disease (GERD) with probable irritable bowel syndrome (IBS) and recurrent aphthous ulcers (includes claim for rectal bleeding and hiatal hernia).


CONCLUSION OF LAW

He has been assigned this single 60 percent rating for these service-connected disabilities involving diseases of his digestive system, based on his predominant disability and inclusive of his recurrent aphthous ulcers; a separate compensable rating is not warranted for these recurrent aphthous ulcers.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.113, 4.114, Diagnostic Codes (DCs) 7319, 7346 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant, as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 


The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life. 

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010). 

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2007 and June 2008, subsequent to the initial adjudication.  But the letters complied with Dingess by discussing the "downstream" disability rating and effective date elements of the claim.  

And in cases, as here, where an increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and this since has been granted and he has appealed a "downstream" issue such as the initial disability rating assigned (or, like here, is requesting an additional disability rating for what he believes is separately compensable disability), the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because its initial intended purpose has been served.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for a disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC (also an SSOC) discussing this downstream element of his claim for a higher initial rating for his disability and citing the applicable statutes and regulations and containing discussion of the reasons and bases for not assigning a higher or separate rating for this disability.  Moreover, and in any event, as mentioned, he was provided the additional Dingess notice concerning the downstream disability rating and effective date elements of this claim.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs) and post-service private and VA treatment records in support of his claim.  In addition, the RO arranged for VA compensation examinations, initially in August 2003 to first determine whether he was entitled to service connection, and more recently in April 2008 to reassess the severity of his disability, which is now the determinative downstream issue since his appeal is for a separate rating for the recurrent aphthous ulcers.


II.  Analysis

The Veteran's service-connected disability is currently characterized as GERD with probable IBS and recurrent aphthous ulcers (includes claim for rectal bleeding and hiatal hernia), and it has been rated collectively as 60-percent disabling under DCs 7319 (irritable colon syndrome)-7346 (hiatal hernia) effectively since August 4, 2003, the day after he separated from service.  This is the highest schedular rating possible under these DCs.  He contends that his recurrent aphthous ulcers are so severe that the condition should receive a separate compensable rating.  His service-connected disabilities that comprise the combined 60 percent rating currently in effect include his IBS, recurrent aphthous ulcers, rectal bleeding, and hiatal hernia since affecting his digestive system.  General rating considerations for diseases of the digestive system are contained in 38 C.F.R. §§ 4.110-4.113.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other.  Rather, these diseases of the digestive system, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  They are to be assigned a single disability rating based on the predominant disability picture, with elevation to the next higher level where the severity of the overall disability picture warrants.  38 C.F.R. §§ 4.113, 4.114.  To do otherwise would amount to impermissible pyramiding, or the assignment of multiple separate ratings for the same symptoms of disability.  See 38 C.F.R. § 4.14.

So, in essence, all the Veteran's current gastrointestinal and abdominal disorders are rated under the assigned 60 percent evaluation, with no additional compensable evaluation assigned because this would amount to impermissible pyramiding.  Id.


Thus, the 60 percent evaluation currently assigned for his GERD with probable IBS and recurrent aphthous ulcers (includes claim for rectal bleeding and hiatal hernia) under DC 7319-7346 is based on the totality of his service-connected abdominal and gastrointestinal disability affecting the general functioning, so already is inclusive of his recurrent aphthous ulcers for which he is requesting additional compensation in the form of an additional disability rating.  But no more than a 60 percent collective rating would be warranted any applicable DC.  In the assignment of DC numbers, hyphenated DCs may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  So a hyphenated DC reflects a rating by analogy.  See 38 C.F.R. §§ 4.20 and 4.27.

Here, the Veteran has been appropriately rated as 60-percent disabled on account of his GERD with probable IBS and recurrent aphthous ulcers (includes claim for rectal bleeding and hiatal hernia).  To reiterate, a separate, compensable evaluation for his recurrent aphthous ulcers is not warranted as this would amount to impermissible pyramiding, barred by 38 C.F.R. § 4.14.  Because the preponderance of the evidence is against his claim for a separate rating for these ulcers, 
the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

The claim for an initial, separate, compensable rating for the recurrent aphthous ulcers is denied.



REMAND

Where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran is service connected for congenital bilateral spondylolisthesis with bilateral L5-S1 radiculopathy of his lower extremities, so already recognizing he has neurological impairment of his lower extremities associated with his low back disability.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note (1), indicating to evaluate any associated objective neurologic abnormalities separately under the appropriate DC.  Here, though, the question of the severity of this associated neurological impairment remains unanswered, including in terms of whether there is additional consequent disability that needs to be rated separately.  Therefore, additional medical comment is needed to assist in making this determination.

As for the remaining claims of entitlement to service connection for hemorrhoids and a bilateral knee disorder, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service-connection) claims, VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).


When determining whether a VA examination and medical opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran is already service connected for "rectal bleeding" as part and parcel of his GERD with probable IBS and recurrent aphthous ulcers.  So, in theory, he already is being compensated for this under the guise of this other disability.  Thus, to additionally compensate him for this same symptom would amount to pyramiding in violation of 38 C.F.R. § 4.14.  However, the evidence of record is insufficient to determine whether he has hemorrhoids and, even assuming he does, whether they are related to his military service or his service-connected GERD with probable IBS and recurrent aphthous ulcers (includes claim for rectal bleeding and hiatal hernia) or, instead, a separately compensable disability.

Regarding the claim for his bilateral (left and right knee) disability, his STRs show that in July 2002 he complained of bilateral patella pain of three days' duration.  Retropatellar pain syndrome (RPPS) was diagnosed.  However, the evidence of record is inadequate to determine whether he currently has a bilateral knee disability (or, at the very least, whether he has at some point since the filing of this claim) and, if he does, whether it is related to his military service.

In the case of both claims, for the hemorrhoids and bilateral knee disability, establishing his entitlement to service connection requires showing he has these claimed disabilities and that they are related or attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


Consequently, the Board must remand these claims for further evidentiary development, namely, for medical opinions addressing these necessary elements of these claims.

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Schedule a neurological examination to determine the etiology and severity of any lower extremity neurological impairment or disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file, including a complete copy of this decision and remand, must be provided to the examiner for review of the pertinent history.

The examiner is requested to: 

A)  Determine whether there is neurological impairment in the Veteran's lower extremities;

B)  If neurological impairment affecting the lower extremities is found to be as likely as not the result of the service-connected low back disability, so part and parcel of it, identify the specific nerve(s) involved and indicate whether the degree of paralysis is complete or incomplete.  If incomplete, whether the degree is moderate, moderately severe, or severe.

C)  The examiner should also note any intervertebral disc syndrome (IVDS), i.e., disc disease, and, if present, its severity and whether it causes incapacitating episodes (meaning bed rest prescribed by a physician and treatment by a physician) and, if so, describe the number and duration of such episodes during the past 12 months. 

D)  Provide measurement of the Veteran's lumbar range of motion.  In addition, to what extent, if any, is his lumbar range of motion (on forward flexion, backward extension, left and right lateral flexion, and left and right rotation) additionally limited by pain, weakened or excess movement, premature or excess fatigability, or incoordination, including during prolonged, repetitive use or when his symptoms are most problematic ("flare ups")?  To this end, the examiner is requested to try and quantify this additional impairment, including the additional loss of range of motion, such as by specifying the point at which the Veteran begins to experience pain.

E)  Is there lumbar spine ankylosis, favorable or unfavorable?


2.  Also schedule the Veteran for appropriate VA compensation examinations for medical opinions concerning the etiology of his claimed hemorrhoids and bilateral knee disability. 

A).  With respect to the claimed hemorrhoids, the examiner should first specify all current diagnoses.  And if hemorrhoids are present, then the examiner must additionally indicate the likelihood (very likely, as likely as not, or unlikely) the hemorrhoids either were incurred in service, are part and parcel of the already service-connected GERD with probable IBS and recurrent aphthous ulcers (includes claim for rectal bleeding and hiatal hernia) or the result of narcotics use for the service-connected low back disability.  In other words, the examiner must specify the source or cause of the hemorrhoids, including in terms of whether they are directly related to the Veteran's military service or secondarily related, meaning caused or aggravated by a service-connected disability, including treatment for the disability or drugs or medications associated with it.

B).  With respect to the claimed bilateral knee disability, the examiner should first specify all current diagnoses.  And if any knee disability is present, the examiner must additionally indicate the likelihood (very likely, as likely as not, or unlikely) the knee disability is related or attributable to the Veteran's military service - and specifically to the retropatellar pain syndrome (RPPS) diagnosed in service.


For all of these requested examinations, the term "as likely as not" means at least 50-percent probability.  It does however not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it. 

The examiners must discuss the rationale of their opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

To this end, it is essential the claims file, including a complete copy of this remand, be made available to the examiners for their review of the Veteran's pertinent medical and other history. 

3.  Then readjudicate these remaining claims in light of the additional evidence.  If any claim continues to be denied, send the Veteran and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of any remaining claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


